 Case 2:20-cv-13262-BAF-PTM ECF No. 7, PageID.40 Filed 03/23/21 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

RONALD GRANT BORDEAUX JR.,
#208528,

       Plaintiff,                                             Civil Action No. 20-CV-13262

v.                                                            HON. BERNARD A. FRIEDMAN

MDOC/BUREAU OF HEALTH
SERVICES, et al.,

      Defendants.
________________________________/

                           OPINION AND ORDER OF DISMISSAL

               Plaintiff, a state prisoner currently detained at Carson City Correctional Facility in

Carson City, Michigan, has filed a pro se civil rights complaint pursuant to 28 U.S.C. § 1983. The

case is presently before the Court for screening under 28 U.S.C. §§ 1915(e) and 1915A(b). For the

reasons stated below, the Court shall dismiss the complaint because the named defendants are

immune from suit and because the complaint fails to state a claim upon which relief may be granted.

               Plaintiff has been in the custody of the Michigan Department of Corrections

(“MDOC”) since January 2020. In that time, he has experienced “a whole array of maladies.”

Compl., ECF No. 1, PageID.6. He suffers from constant pain, broken bones and head injuries from

falls, as well as significant damage to his teeth from grinding them due to untreated pain. Id. at

PageID.7. Despite his lengthy list of injuries and health conditions, plaintiff allegedly has received

“no medical treatment whatsoever.” Id. at PageID.8, 16-17.

               Plaintiff names as defendants MDOC/Bureau of Health Services; Heidi Washington,

Director of the MDOC; and two MDOC facilities, the Reception and Guidance Center (“RGC”) and

Carson City Correctional Facility (“DRF”). Plaintiff’s lack of medical care allegedly occurred at
 Case 2:20-cv-13262-BAF-PTM ECF No. 7, PageID.41 Filed 03/23/21 Page 2 of 5




RGC from January 15 to July 31, 2020, and at DRF from July 31, 2020, until he filed his complaint

on December 3, 2020. ECF No. 1, PageID.6. For relief, plaintiff indicates that he “feel[s] there has

to be some kind of settlement/compensation.” ECF No. 1, PageID.8. Plaintiff also complains about

being denied parole, for which he was eligible in December 2020, but he raises no specific claims

about that denial. Id. at PageID.6.

                Under the Prison Litigation Reform Act (“PLRA”), a court is required to dismiss a

prisoner’s complaint if the action is frivolous, malicious, fails to state a claim upon which relief can

be granted, or seeks monetary relief from a defendant who is immune from such relief. See Flanory

v. Bonn, 604 F.3d 249, 252 (6th Cir. 2010). A complaint is frivolous if “it lacks an arguable basis

either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325 (1989). It is “subject to dismissal

for failure to state a claim if the allegations, taken as true, show the plaintiff is not entitled to relief.”

Jones v. Bock, 549 U.S. 199, 215 (2007).

                When evaluating a complaint under the PLRA, courts “construe the complaint in the

light most favorable to the plaintiff, accept all well-pleaded factual allegations as true, and examine

whether the complaint contains ‘sufficient factual matter, accepted as true, to state a claim to relief

that is plausible on its face.’” Hill v. Snyder, 878 F.3d 193, 203 (6th Cir. 2017) (quoting Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009)). A pro se civil rights complaint is to be construed liberally. See

Haines v. Kerner, 404 U.S. 519, 520-21 (1972).

                A complaint must set forth “a short and plain statement of the claim showing that the

pleader is entitled to relief,” as well as “a demand for the relief sought.” Fed. R. Civ. P. 8(a)(2), (3).

“[D]etailed allegations are not necessary, but under Rule 8(a) the pleading must give the defendant

fair notice of what the . . . claim is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly,


                                                      2
 Case 2:20-cv-13262-BAF-PTM ECF No. 7, PageID.42 Filed 03/23/21 Page 3 of 5




550 U.S. 544, 555 (2007) (internal quotation marks and citation omitted). This standard “demands

more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal, 566 U.S. at 677.

               To state a claim under 42 U.S.C. § 1983, “a plaintiff must set forth facts that, when

construed favorably, establish (1) the deprivation of a right secured by the Constitution or laws of

the United States (2) caused by a person acting under the color of state law.” West v. Atkins, 487

U.S. 42, 48 (1988). A plaintiff must allege “more than just mere negligence,” Fisher v. City of

Memphis, 234 F.3d 312, 317 (6th Cir. 2000), and show that “the defendants were personally

involved in the alleged deprivation of federal rights.” Frazier v. Michigan, 41 F. App’x 762, 764

(6th Cir. 2002).

               Plaintiff claims that he is being denied medical care, despite his serious health care

needs including severe and constant pain. “[D]eliberate indifference to serious medical needs of

prisoners constitutes the unnecessary and wanton infliction of pain proscribed by the Eighth

Amendment.” Estelle v. Gamble, 429 U.S. 97, 104 (1976) (internal quotation marks and citation

omitted). To state such a claim, plaintiff must first allege that his medical needs were “sufficiently

serious.” Darrah v. Krisher, 865 F.3d 361, 367 (6th Cir. 2017). Second, he must allege that

defendant(s) acted with “a sufficiently culpable state of mind in denying medical care.” Blackmore

v. Kalamazoo Cnty., 390 F.3d at 890, 895 (2004).

               Plaintiff’s allegation that he has severe and untreated pain suffices to show that his

medical needs were “sufficiently serious” to meet the objective component of a deliberate

indifference claim. Darrah, 865 F.3d at 367. However, plaintiff has named no defendants who

personally were involved in this alleged denial of care. Nor has he alleged any conduct that might

demonstrate a subjective perception of a serious risk of harm and disregard for that risk. Plaintiff’s


                                                  3
 Case 2:20-cv-13262-BAF-PTM ECF No. 7, PageID.43 Filed 03/23/21 Page 4 of 5




complaint therefore fails to state a claim upon which relief may be granted.

                Further, the defendants whom plaintiff has named are either immune from suit or not

properly subject to suit. Claims against the MDOC are barred by the Eleventh Amendment. See

Harrison v. Michigan, 722 F.3d 768, 771 (6th Cir. 2013). The MDOC’s director, defendant Heidi

Washington, is also immune from suit. Plaintiff has sued Washington in her official capacity, and

“a suit against a state official in his or her official capacity . . . is no different from a suit against the

State itself.” Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989). Further, the two

correctional facilities that plaintiff has named are institutions operated by the MDOC, but they are

not “persons” or legal entities subject to suit under 42 U.S.C. § 1983. See Parker v. Mich. Dep’t of

Corr., 65 F. App’x 922, 923 (6th Cir. 2003); Ryan v. Corizon Health Care, No. 13-525, 2013 WL

5786934, at *7 (W.D. Mich. Oct. 28, 2013) (“[T]he individual prisons named as Defendants in this

action (ICF, IBC, LRF and RGC) are buildings used by the MDOC to house prisoners. They are not

the proper public entity for suit.”).

                For these reasons, the Court concludes that plaintiff’s complaint fails to state a claim,

and that it names defendants that are immune from suit or lack the capacity to be sued. Accordingly,



                IT IS ORDERED that the complaint is dismissed pursuant to 28 U.S.C. § 1915(e)(2)

because it fails to state a claim and names immune defendants.



                IT IS FURTHER ORDERED that plaintiff may not proceed on appeal in forma




                                                      4
  Case 2:20-cv-13262-BAF-PTM ECF No. 7, PageID.44 Filed 03/23/21 Page 5 of 5




pauperis because any appeal in this matter would not be taken in good faith within the meaning of

28 U.S.C. § 1915(a)(3).




                                                       s/Bernard A. Friedman
                                                       Bernard A. Friedman
 Dated: March 23, 2021                                 Senior United States District Judge
        Detroit, Michigan


                                         CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any unrepresented
parties via the Court's ECF System to their respective email or First Class U.S. mail addresses disclosed on the
Notice of Electronic Filing on March 23, 2021.

 Ronald Bordeaux, #208528                              s/Johnetta M. Curry-Williams
 CARSON CITY CORRECTIONAL FACILITY                     Case Manager
 10274 BOYER ROAD
 CARSON CITY, MI 48811




                                                         5
